Citation Nr: 1532521	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-20 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral posttraumatic arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral post traumatic arthritis of the feet.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral arthritis of the feet is not related to his period of active service.


CONCLUSION OF LAW

Bilateral posttraumatic arthritis of the feet was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  In June 2010, the Veteran was provided notice of the evidence needed to substantiate his claim as required by the VCAA and its implementing regulations. With regard to the duty to assist, all identified treatment records were obtained and the Veteran was provided with a VA examination in March 2012 with regard to his claim. The Veteran has not identified any outstanding evidence that has not been obtained and associated with the file. Accordingly, the Board finds that the duties to notify and assist have been satisfied.


II. Factual Background

Service treatment records (STRs) show no report or finding of any foot injury or condition.  The Veteran was discharged from service after a Medical Board report recommended he not be considered physically qualified for military duty based on a diagnosis of epiphysitis of the thoracic and lumbar vertebra (Scheuermann's).  

In a VA treatment record dated in October 1953, it was noted that the Veteran had obtained a position as installer cableman in service, and that due to inexperience he fell 6 or 7 times from a utility pole, and would land on his feet but would "jar his spine in so doing."  He reported that after these falls, the pain increased and he went to the base hospital where a diagnosis of Scheuermann's disease was made.  

In a statement received in May 2010, the Veteran reported that while in training as an installer cableman, at Warren AFB, in October 1953, he fell from telephone pole, at a height of 35 feet, and that he had been trained that in the event of a fall from a telephone pole to land on the balls of his feet, bend his knees, and roll to the side.  He claimed that when he fell he did exactly as he had been trained to do, but claimed that this fall caused compression fractures of his vertebrae and also injured the balls of his feet (first metacarpal phalangeal joint of both feet).

In a letter received in May 2010, Dr. Nimesh Patel reported that the Veteran had been his patient for the past two years, and that in January 2010 he performed surgery on the Veteran's left foot.  Dr. Patel noted that the Veteran asked him for an opinion as to the cause of his bilateral foot condition and noted that the Veteran reported no family history of this type of foot condition, that he fell from a height of 35 feet while in training in 1953, and that as a result of this accident was diagnosed with fractures of the lumbar vertebrae.  Dr. Patel noted that the Veteran reported he did as he had been trained in the event of a fall and landed on the balls of his feet.  Dr. Patel opined, based on the x rays, the condition of the left metatarsal joint, personal observations during surgery, and the presence of severe arthritis in the first metatarsal phalangeal joint of both feet, that the fall the Veteran described, that caused the vertebrae fracture, more likely as not also caused injury resulting in degenerative joint disease/arthritis and resulting pain to both of his feet.  Dr. Patel indicated he based this conclusion on the fact the impact of the Veteran landing on his feet must have been as great or greater force as the impact that caused the fracture of the Veteran's vertebrae, and also noted that the Veteran stated he was not engaged in any work in his civilian life that could have caused an injury like his fall in service, as career after service involved clerical activities only.  

On a VA examination in March 2012, the diagnoses included hammer toes, hallux valgus, heel spurs, and osteoarthritis of both feet, shown by x-ray.  The Veteran reported the same history of falling 35 feet from a telephone pole in service and landing on the balls of his feet.  It was noted that he sustained a compression fracture of his thoracic spine, but denied any injury or pain to the feet at that time.  He started to have pain in the right great toe joint in 2001, that osteoarthritis and hallux valgus were diagnosed in 2001, and that two years ago the same problem manifested in the left great toe joint and stabilizing screws were placed in 2010.  The examiner provided a medical opinion regarding secondary service connection, and checked the box indicating that the "claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  However, the rationale provided by the examiner appears to be related to a medical opinion for direct service connection.  In that regard, for rationale, the examiner noted that the Veteran did not have significant trauma to his feet in the 1953 fall, and that trauma to the feet was not a known cause of bilateral hallux valgus, hammer toes, or heel spurs.  

In a letter dated in May 2012, Dr. Patel indicated he had attached a picture of a pair of climbing gaffs that are used by lineman, and noted that the Veteran reported he was wearing a similar pair of gaffs when he fell 35 feet from the telephone pole in service.  Dr. Patel opined that upon landing from this fall, while wearing these gaffs, that the force of the fall that caused the compression fracture of his vertebrae also caused the lateral displacement of the metatarsal bones on both feet and that the impact from hitting the ground forced the stirrups of these gaffs to put severe upward pressure on the arches of both feet - forcing the metatarsal bones into their present dislocated positions.  Dr. Patel further explained that the lateral displacement that occurred from this impact resulted in the metatarsal bones on both feet to override the joint separating the bones from the phalanges bones.  Dr. Patel opined that the effects of this injury resulted in the Veteran's present condition, and that it was his experience that this type of injury does not always cause immediate pain to the patient, and that it may take many years for the bone affected by this lateral displacement to wear sufficiently to begin an onset of pain, especially in a youth of 17 years of age.  Dr. Patel also indicated that it was well known that this type of injury can cause osteoarthritis to develop years after the injury has occurred.  Dr. Patel concluded that the Veteran's diagnosis of degenerative joint disease due to post traumatic injury was more likely than as not caused from the fall he experienced in military service.  Dr. Patel ruled out the following as causing his present condition:  weight problem, history of organized sports, and family history of bunions or foot deformities.  Dr. Patel also noted that no evidence of foot deformities on his service entrance examination and no evidence of occupational history of trauma (excepting the fall listed previously).

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Veteran essentially contends that he injured his feet when he fell off a telephone pole in service.  Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with foot disabilities, to specifically include osteoarthritis; thus, there is sufficient evidence of a current disability.  

With regard to in service incurrence of a disease or injury, the Veteran has asserted that he worked as a cable wireman in service and fell off the cable poles on multiple occasions landing on his feet and causing trauma. Specifically, the Veteran reported in 2010 that he fell 35 feet, or approximately 3 stories, off a pole and injured his feet and sustained compression fractures in his back. His STRs do not include any notation of the Veteran's reported in-service injury when he fell 35 feet off of a telephone pole.  The STRs also do not include any treatment for a back injury from falling off a telephone pole or reports of such an incident occurring. The Veteran's December 1953 discharge examination in the "Notes and Significant or Interval History" section notes several conditions, and indicates that the Veteran "denies all other illnesses, injuries or operations." No report of a fall from a telephone pole with compression fractures to the spine or injuries to the feet is noted. The Veteran's feet were reported as normal, and the only abnormality noted with regard to his back was the Scheuermann's disease for which he was medically discharged. None of the STRs that discuss the Scheuermann's disease indicate that the Veteran suffered a fall that injured his back. Given the evidence of record, the Board finds that the Veteran's reports of falling 35 feet and injuring his back and feet and/or falling off telephone poles during service are not credible. The Veteran initially reported multiple falls and then indicated one 35 foot fall, causing his recitation of history to be inconsistent. Additionally, he reported no injuries to his feet or back at separation or when treated for Scheuermann's disease during service. While the Board cannot render medical opinions, the Board does find that if the Veteran had fallen 35 feet, the approximate equivalent of 3.5 stories, there would have been some documentation of this incident, as this is a significant distance. For all these reasons, the Board finds that the Veteran's report of his injury to his feet in service is not credible.

Having found the Veteran's assertions regarding falling 35 feet from a telephone pole in service not credible, the Board further finds that the positive nexus statements provided by Dr. Patel are inadequate as they are based on an inaccurate factual premise, i.e. that the Veteran fell 35 feet in service fracturing his spine and injuring his feet, as this statement has been found to be not credible. Accordingly, the claim must be denied as there is no in service incurrence, and no adequate medical nexus linking his current arthritis of the feet to service.


ORDER

Service connection for bilateral posttraumatic arthritis of the feet is denied.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


